EXHIBIT 10.01




FORM OF

BOARD OF DIRECTORS AGREEMENT




This Board of Directors Agreement (the “Agreement”), effective as of August 25,
2016 is entered into by and between BLUE EARTH, INC., a Nevada corporation
(hereinafter referred to as the “Company”), and Alan P. Krusi, an individual
(the “Director”) individually a “Party” or collectively “Parties”.




W I T N E S S E T H:




WHEREAS, the Company desires to add independent directors in accordance with
corporate governance standards for an exchange listing (NASDAQ or NYSE MKT); and




WHEREAS, the Company desires to retain individuals with expertise in business
and government to serve on the Board of Directors of the Company. Directors are
selected to provide guidance and leadership on energy efficiency and alternative
energy events, opportunities, legislation, potential business relationships and
other topics that are deemed important to execution of the Company’s business
model; and




WHEREAS, the Director desires to join the Board of Directors of the Company;




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:




1)

The Parties agree that the above stated individual shall become a Director of
the Company on August 26, 2014.




2)

Term: The initial term shall be two years from the date that the individual
becomes a Director.




3)

Compensation: One hundred thousand (100,000) restricted shares of Company common
stock, which shall vest at the rate of twelve thousand five hundred (12,500)
shares per three months of service.




4)

Expenses: The Company shall reimburse Director for travel expenses and other
expenses incurred while serving as a Director in accordance with the policies
and procedures of the Company.




5)

Time Commitment: The Company generally plans on the following schedule, although
there is no specific time commitment required:




a.

A conference call once per month.




b.

Quarterly meetings.




c.

Committee Service:




d.

Special Assignments/rolodex calls as may be mutually agreed to by the Parties.
Additional compensation may be appropriate for assignments that require
significant time commitments above those outlined above.





--------------------------------------------------------------------------------




6)

Services: The Company shall properly brief the Director on the business
activities of the Company as may be required to enable the Director to provide
guidance and leadership to management of the Company that will allow the
Company’s business model to be implemented effectively to enhance shareholder
value.




7)

Directors and Officers Insurance (D&O): The Company shall carry D&O insurance as
deemed appropriate by the Board of Directors and include Director as an insured
under any such policy.




8)

Indemnity: The Company shall indemnify the Director to the full extent allowed
by law.




9)

Confidential Information.  Director and Company agree that, upon executing this
Agreement, the Company may provide Director with its confidential information,
including, without limitation, customer information, trade secrets, lists of
suppliers and costs, information concerning the business and operations of the
Company and its Affiliates and other proprietary data or information, that is
valuable, special and a unique asset of the Company and its Affiliates. 
Director agrees not to disclose such confidential information, except as may be
necessary in the performance of his duties, to any Person, nor use such
confidential information, except as may be necessary in the performance of his
duties. Upon termination of Director’s appointment, Director shall deliver to
the Company all drawings, manuals, letters, notebooks, customer lists,
documents, records, equipment, files, computer disks or tapes, reports or any
other materials relating to the Company’s business (and all copies) which are in
Director’s possession or under Director’s control.




10)

 Authorization to Use Name in Public Filings: The Company is required to file
certain annual reports, registration statements and other documents with the
Securities and Exchange Commission (“SEC”). As such, the Director will be
required to complete a Director’s and Officer’s questionnaire with information
to be included in the Company’s SEC filings and the then current directors will
be listed. Director hereby gives permission to the Company to include his name
in such documents and agrees to provide an updated resume/biography as needed.




11)

Services for Others.  Director shall be free to represent or perform services
for other persons during the term of this Agreement. However, Director agrees
that he does not presently perform and does not intend to perform, during the
term of this Agreement similar Services, consulting or other services for
companies who business are would be, in any way (directly or indirectly,
competitive with the Company (except for companies previously disclosed by you
to the Company in writing).  Should you propose to perform similar Services,
consulting or other services for any similar company, you agree to notify the
Company in writing in advance (specifying the name of the organization for whom
you propose to perform such services) and to provide information to the Company
sufficient to allow it to determine if the performance of such services would
conflict with areas of interest to the Company.




12)

No Assignment.  Because of the personal nature of the services to be rendered by
you, Director may not assign this agreement without the prior written consent of
the Company.











2




--------------------------------------------------------------------------------




13)

Termination and Resignation. Although the Company will nominate Director to the
Board of Directors pursuant to Section 2 above, Director’s membership on the
Company’s Board may be terminated for any or no reason at a meeting called for
the purpose of the election of directors by a vote of the stockholders holding
at least a majority of the shares of the Company’s issued and outstanding shares
entitled to vote. Director’s membership on a Board committee may be terminated
for any or no reason at any meeting of the Board by or by written consent of, a
majority of the Board at any time. Director may also terminate membership on the
Board or on a committee for any or no reason by delivering your written notice
of resignation to the Company (“Resignation”), and such Resignation shall be
effective upon the time specified therein or, if no time is specified, upon
receipt of the notice of resignation by the Company. Upon the effective date of
the termination or Resignation, Director’s right to compensation hereunder will
terminate subject to the Company's obligations to pay Director any compensation
that Director has already earned and to reimburse Director for approved expenses
incurred in connection with Director’s performance of Services as of the
effective date of such Termination or Resignation.




14)

Entire Agreement; Amendment; Waiver; Counterparts.  This agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof.  Any term of this agreement may be amended and observance of any
term of this agreement may be waived only with the written consent of the
parties hereto.  Waiver of any term or condition of this agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
agreement.




15)

 This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and assigns.




16)

 The laws of the State of Nevada shall govern this Agreement.





























3




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused the Agreement to be executed as of
the date and year first referenced above.




“The Company”

BLUE EARTH, INC.

 

 

Date:  August 25, 2014

By:/s/ Johnny Thomas

 

Johnny Thomas, CEO

 

 

 

 

“The Director”

 

 

 

 

 

Date:  August 25, 2014

By: /s/ Alan P. Krusi

 

Alan P. Krusi
















































































4


